Citation Nr: 1034744	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-45 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for 
asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to January 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in May 2010.  A transcript of that 
hearing is associated with the claims folder.

The issue of entitlement to a compensable rating for hearing loss 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From February 13, 2008 to March 3, 2009, the Veteran's 
asbestosis has not manifested with forced vital capacity of 65-74 
percent predicted; or diffusion capacity of the lung for carbon 
monoxide by the single breath method of 56-65 percent predicted, 
as shown on pulmonary function tests.

2.  Between March 4, 2009 and December 6, 2009, the Veteran's 
asbestosis has been manifested by forced vital capacity of 94 
percent predicted and a diffusion capacity of the lung for carbon 
monoxide by the single breath method of 61 percent predicted, as 
shown on pulmonary function tests.

3.  From December 7, 2009, the Veteran's asbestosis has been 
manifested by forced vital capacity of 101 percent predicted and 
a diffusion capacity of the lung for carbon monoxide by the 
single breath method of 53 percent predicted, as shown on 
pulmonary function tests.


CONCLUSIONS OF LAW

1.  From February 13, 2008 to March 3, 2009, the requirements for 
an initial rating in excess of 10 percent for asbestosis are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6833 
(2009).

2.  From March 4, 2009 to December 6, 2009, the requirements for 
a rating of, but no higher than 30 percent for asbestosis have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 
6833 (2009).

3.  From December 6, 2009, the requirements for a rating of, but 
no higher than 60 percent for asbestosis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97, Diagnostic Code 6833 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 

In this case, the Veteran filed his service connection claim in 
February 2008. Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in September 2008.  
This letter notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Subsequently, the claims 
were reviewed and a statement of the case (SOC) was issued in 
October 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328(Fed. Cir. 2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Notice as to this matter was provided 
in September 2008.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claim during the course of this appeal.  His service treatment 
records, Social Security Administration (SSA) records, and all 
relevant VA treatment records pertaining to his asbestosis claim 
have been obtained and associated with his claims file.  He has 
also been provided with VA examinations in October 2008 and May 
2009 to assess the current state of his asbestosis.  The Veteran 
has also been afforded a hearing before the Board.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule is 
"considered adequate to compensate for considerable loss of 
working time from exacerbations proportionate" with the severity 
of the disability.  See 38 C.F.R. § 4.1.  To evaluate the 
severity of a particular disability, it is essential to consider 
its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2009).

The Court has found there is a distinction between a veteran's 
disagreement with the initial rating assigned following a grant 
of service connection, and the claim for an increased rating for 
a disability in which entitlement to service connection has 
previously been established.  In instances where the claimant 
disagrees with the initial rating, the entire evidentiary record 
from the time of the veteran's claim for service connection to 
the present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability during 
this period.  Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

An increase cannot be assigned prior to being clinically 
established.  38 C.F.R. § 3.400 (2009).

The general rating formula for asbestosis (Diagnostic Code 6833) 
is as follows:

Under 38 C.F.R. § 4.97, Diagnostic Code 6833 if forced vital 
capacity (FVC) is 75 to 80 percent predicted, or if diffusion 
capacity of the lung for carbon monoxide by 
single breath method (DLCO) is 66 to 80 percent predicted then a 
10 percent disability rating is in order.  

If FVC is 65 to 74 percent predicted, or if the Veteran's DLCO is 
56 to 65 percent predicted then a 30 percent disability rating is 
in order.  

If FVC is 50 to 64 percent predicted, or if the Veteran's DLCO is 
40 to 55 percent predicted or; maximum exercise capacity of 15 to 
20 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, a 60 percent disability evaluation is in order.

If FVC is less than 50-percent predicted, or; DLCO is less than 
40-percent predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory limitation, 
or; pulmonale or pulmonary hypertension, or; requires outpatient 
oxygen therapy, a 100 percent disability evaluation is in order.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background 

Procedurally, the Veteran claimed service connection for 
asbestosis in February 2008.  In a December 2008 rating decision, 
the RO granted the Veteran service connection with a 
noncompensable disability rating, effective the date of the 
Veteran's claim.  The Veteran appealed this decision and, in an 
October 2009 rating decision, the RO increased the Veteran's 
disability evaluation to 10 percent disabling effective February 
13, 2008.

The evidence includes September 1998 private treatment records 
from Quality Mobile Health Services which noted that the 
Veteran's pulmonary function report found that the Veteran's 
forced vital capacity to be 110 percent predicted.  A June 1998 
x-ray report noted that there was pleural plaque along the left 
thoracic wall, consistent with previous asbestos exposure.  

A May 2008 letter from private physician Dr. R.J. reported that 
the Veteran had pleural plaque which was evidence of asbestos-
related damage.  In June and September 2008 statements, the 
Veteran asserted that in the Navy he often was required to wear 
asbestos-lined fire suits and to use asbestos fire blankets.  

The Veteran was afforded a VA examination in October 2008.  
During his examination, the Veteran stated that over the previous 
three years, he became winded easily upon walking for two to 
three blocks.  The Veteran stated that he became tired upon 
walking up stairs and experienced chest congestion off and on.  
Review of a CT scan of the thorax demonstrated prominent pleural 
plaques bilaterally.  The examiner concluded that it was likely 
that the Veteran's pleural calcifications were related to his 
asbestos exposure.

An October 2008 VA medical center pulmonary function test noted 
an FVC which was 97 percent predicted, a DLCO finding of 76 
percent predicted was also reported.  Private treatment records 
from Dr. R.J. dated between May 2008 and April 2009 noted the 
Veteran's complaints of a cough, wheezing and shortness of 
breath.  

A March 2009 pulmonary function test conducted at the Henry Ford 
Wyandotte Hospital (Henry Ford Hospital) noted that the Veteran's 
FVC was 94 percent predicated and that his DLCO was 61 percent 
predicted.

The Veteran was afforded a second VA examination for asbestosis 
in May 2009.  The Veteran's examiner was asked to determine 
whether a diffusing capacity of lung for carbon monoxide findings 
related to a finding of asbestosis.  The examiner stated in 
response that a DLCO test was an early indication of the 
disabling status of asbestosis.  

A December 2009 Henry Ford Hospital pulmonary function test noted 
that the Veteran's FVC was 101 percent predicted and that his 
DLCO was 53 percent predicted.  

Analysis

The Board finds that, for the period between February 13, 2008 
and March 3, 2009, the Veteran's asbestosis is most appropriately 
rated at 10 percent disabling.  At no point, prior to March 4, 
2009, does the evidence indicate that the Veteran's forced vital 
capacity was less than 75 percent or that his diffusion capacity 
of the lung for carbon monoxide was less than 66 percent 
predicted.  Accordingly, a ten percent rating is in order.

Between March 4, 2009 and December 6, 2009, however, the Board 
finds that a 30 percent disability rating is in order.  The Board 
notes that on March 4, 2009, the Veteran demonstrated a diffusion 
capacity of the lung for carbon monoxide of 61.  This finding 
places the Veteran's symptoms within the criteria for a 30 
percent disability rating.  

On December 7, 2009 the Veteran presented with a DLCO of 53.  As 
this puts the Veteran's diffusion capacity of the lung for carbon 
monoxide between 40 and 55, a rating of 60 percent, but no 
higher, is in order from that date onward.  

The record reflects the Veteran has not required frequent 
hospitalizations for his asbestosis, the manifestations of the 
asbestosis are not in excess of those contemplated by the 
schedular criteria, and there is no indication the average 
industrial impairment from the asbestosis would be in excess of 
that contemplated by the assigned evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is part 
and parcel of an increased-rating claim when raised by the 
record. The Board has jurisdiction to consider the Veteran's 
possible entitlement to a TDIU rating in this circumstance when 
the TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the severity 
of the service-connected disability in question, regardless of 
whether the RO has expressly addressed this additional issue.  In 
this case, the Veteran has not filed a claim for TDIU, nor has 
the evidence of record suggested that the Veteran is unable to 
maintain employability due to his asbestosis.  Accordingly, the 
Board determines that further discussion of entitlement to a TDIU 
rating need not be discussed further.

In sum, for the reasons stated above, the Board finds that from 
February 13, 2009 to March 3, 2009, a rating of 10 percent is 
appropriate.  The Board finds that between March 4 and December 
6, 2009, a disability evaluation of 30 percent is warranted and 
from December 7, 2009 thereafter, a 60 percent disability rating 
is most appropriate.  

ORDER

Entitlement to a rating for asbestosis of 30 percent from March 
4, 2009 and of 60 percent from December 7, 2009 is granted, 
subject to the criteria applicable to the payment of monetary 
benefits.


REMAND

The Veteran was originally service connected for his hearing loss 
in December 2006.  In February 2008, the Veteran stated that his 
hearing loss symptoms had increased and in December 2008, the RO 
denied the Veteran's claim for an increased rating for hearing 
loss.

The Veteran was last afforded a VA audiology examination in June 
2008.  While the VA examiner recorded the Veteran's audiometric 
scores, the examination failed to show the effects of the 
Veteran's hearing loss on his activities of daily living.  
The U. S. Court of Appeals for Veterans Claims has held that, "in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report."  Martinak v. Nicholson, 
21 Vet. App. 447, 455 (2007).  

Additionally, during his May 2010 Board hearing, the Veteran 
indicated that his symptoms have increased since his last VA 
examination and new records added to the Veteran's claims file 
suggest that the Veteran's hearing loss may in fact have 
increased.  For the reasons stated above, a new examination is in 
order.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers who 
treated the Veteran for his hearing loss, 
that have not been previously obtained.  
After the Veteran has signed the appropriate 
releases, those records should be obtained 
and those records not already associated with 
the claims file should be associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  If 
records identified by the Veteran cannot be 
obtained, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in order 
to allow him the opportunity to obtain and 
submit those records for VA review.

The RO should also obtain any VA treatment 
records not already associated with the file.

2.  Then, the Veteran should be afforded a VA 
audiological examination to determine the 
extent of hearing impairment in his ears.  In 
addition to providing the objective test 
results required for rating purposes, the 
examiner should describe the effects of the 
Veteran's hearing loss disability on his 
occupational functioning and daily 
activities.

All appropriate medical diagnostics should be 
accomplished, and all clinical findings 
should be reported in detail in terms 
conforming to the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  

3.  To help avoid future remand, the RO must 
ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should be 
undertaken before the claims file is returned 
to the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  After completing the required actions, 
and any additional notification and/or 
development deemed warranted, RO should 
adjudicate the Veteran's claim 
in light of all pertinent evidence and legal 
authority.  If any benefit sought on appeal 
is not 
granted, the RO should furnish to the Veteran 
an appropriate SSOC that includes citation to 
and discussion of all additional legal 
authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford her a 
reasonable opportunity to respond 
thereto.  

After accomplishment of the actions noted 
hereinabove, if 
indicated, the case should be returned to the 
Board for the 
purpose of appellate disposition.  The Board 
intimates no 
opinion as to the final disposition of any 
unresolved issue.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


